DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 09/23/2021.
Claims 1-20 are pending in this application. In the Amendment, claims 1-5, 7-11, 13-18 and 20 are amended. This action is made Final.
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.
a) Applicant argued Terwedo has not been shown to teach or suggest that the available option, such as the Edit option, is "for execution in association with an image provided at a first interface of a user interface application [and] is performed by one or more users of a first user role as claimed. 
Per a), the Examiner respectfully disagrees as Terwedo teaches options (Terwedo, Fig.7C, options 770a-d) that are associated with an image (Terwedo, Fig.7C, icon/image 210) and the options displayed are only executable by authorized users of a certain role (Terwedo, para.51-52,55, 57-58First Named Inventor Sabina Hitzler Attorney Docket: 22135-1489001 / 191099US01 Application No. : 16/853,989, user authorized for certain operations by an admin).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terwedo (US 2014/0229898).
As per claim 1, Terwedo teaches a computer-implemented method, the method comprising:
determining one or more label elements associated with one or more corresponding available operations for execution in association with an image provided at a first interface of a user interface application (Terwedo, Fig.7A, para.49, icons/images 210; Fig.7C, para.56, icons/images 210 associated with context icon/menu elements 770), wherein an operation of the one or more available operations is available for execution in association with the image when an interaction with a correspondingly associated label element is performed (Terwedo, Fig.7C, para.57-60, selection on any element 770 performs the selected operation associated with the icon/image 210) by one or more users of a first user role (Terwedo, para.51-52, 55, 57-58, user authorized for certain operations by an admin); 
in response to receiving a request from a first user of the first user role, providing, at the first interface of the user interface application displayed on a display device, the image in connection with the one or more label elements (Terwedo, Fig.7A, para.49, icons/images 210; Fig.7C, para.56, icons/images 210 associated with context icon/menu elements 770);
receiving, at the first user interface, a first user interaction in relation to a first label element from the one or more label elements (Terwedo, Fig.7C, para.57, elements 770 allow configuration of icon 210), wherein the first user interaction is a selection performed at a location within an activation screen area at the first interface that is associated with the first label element, wherein the first user interaction is performed by the first user (Terwedo, Fig.7C, para.57-60, selection on any element 770 inherently includes an activation area for each element and allows configuration of icon 210);
in response to determining that the first user is authorized to perform an operation associated with the first label element (Terwedo, para.51-52, 55, 57-58, user authorized for certain operations by an admin where only elements authorized for user are shown), providing a second user interface of the user interface application for performing an operation (Terwedo, para.60, element 770d opens second user interface for Editing), wherein the operation is defined as authorized for the first user to be performed over the image at a back-end logic implemented for the user interface application (Terwedo, para.51-52, 55, 57-58, elements authorized for user shown); and
receiving a second user interaction with the second user interface in relation to the image (Terwedo, para.60, element 770d includes option to edit image), wherein the second user interface provides the image in a first operational mode corresponding to the authorized operation (Terwedo, para.51-52, 55, 57-58, elements authorized for user shown), wherein the second user interaction is defined as available for the first user and in relation to the image in the first operational mode (Terwedo, para.51-52, 55, 57-58, user authorized for certain operations), wherein the second user interaction is for performing the operation (Terwedo, para.60, element 770d includes option to edit image).
As per claim 2, Terwedo teaches the method of claim 1, wherein the first label element is presented at the first interface as partially overlapping the image (Terwedo, elements 770 overlapping icon 210).
As per claim 3,  teaches the method of claim 1, wherein the activation screen area for the first label element includes a screen area, including the image and the first label element selection on any element 770 inherently includes an activation area for each element in order to know which element is selected).
As per claim 4, Terwedo teaches the method of claim 1, wherein the first label element is defined as associated with a plurality of operations at the back-end logic corresponding to different authorization rights defined for a plurality of users of the user interface application (Terwedo, para.51-52, 55, 57-58, each user has different rights, each element authorized for specific users).
As per claim 5, Terwedo teaches the method of claim 1, further comprising:
configuring the first label element at the user interface application to be coupled with one or more operations set up at the back-end logic implemented for the user interface application, 
wherein the first label element is configured to include an image icon corresponding to a default of the one or more operations (Terwedo, Fig.7C, para.57-60, selection on any element 770 performs the selected operation).
As per claim 6, Terwedo teaches the method of claim 1, further comprising: based on the received second user interaction, executing an operation on the image to change the image and storing a changed image at the back-end logic of the user interface application (Terwedo, para.60, element 770d includes option to edit image).
As per claim 7, Terwedo teaches the method of claim 6, wherein the first label element as presented at the first interface prior receiving the first user interaction includes a first image icon, and wherein the method further comprises:
in response to invoking the first interface of the user interface application by the first user after executing the second user interaction, presenting the changed image and the first label element including a second image icon (Terwedo, para.60, element 770d includes option to edit image), wherein the first label element is in active mode to receive user interactions (Terwedo, Fig.7C, para.57, selection of icon 210 turns elements 770 to active mode), and wherein the second image icon is associated with a different operation defined at the back-end logic implemented for the user interface application (Terwedo, Fig.7C, para.57-60, plurality of operations display in elements 770).
	Claims 8 and 14 are similar in scope to claim 1, and are therefore rejected under similar rationale.
Claim 9 is similar in scope to claims 2-3, and is therefore rejected under similar rationale.
	Claims 10 and 17 are similar in scope to claim 4, and are therefore rejected under similar rationale.
	Claims 11 and 18 are similar in scope to claim 5, and are therefore rejected under similar rationale.
	Claims 12 and 19 are similar in scope to claim 6, and are therefore rejected under similar rationale.
Claims 13 and 20 are similar in scope to claim 7, and are therefore rejected under similar rationale.
Claim 15 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claim 16 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177